Name: Commission Regulation (EEC) No 82/89 of 16 January 1989 on the supply of refined sunflower oil to non- governmental organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  cooperation policy;  processed agricultural produce
 Date Published: nan

 No L 13/6 Official Journal of the European Communities 17. 1 . 89 COMMISSION REGULATION (EEC) No 82/89 of 16 January 1989 on the supply of refined sunflower oil to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 on the supply of food aid to NGOs the Commission allocated to the latter organizations 15 tonnes of refined sunflower oil to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 168, 1 . 7. 1988, p. 7. ft OJ No L 136, 26. 5. 1987, p. 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . 17. 1 . 89 Official Journal of the European Communities No L 13/7 ANNEX 1 . Operation Nos (') : 672 and 673/88 2. Programme : 1988 3. Recipient : Euronaid 4. Representative of die recipient 0 : see OJ No C 103, of 16. 4. 1987 5. Place or country of destination : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods 00 00 : see list published in OJ No C 216, of 14. 8 . 1987, p. 3 (under IIIA.2) 8 . Total quantity : 1 5 tonnes net 9. Number of lots : one (in two parts : I, 10 tonnes ; II, 5 tonnes) 10. Packaging and marking (4) 0 see list published in OJ No C 21 6, 14. 8. 1987, p. 3 (under III.B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton ,  the cans must carry the following wording : I. 'ACTION No 672/88 / VEGETABLE OIL / EGYPT / CARITAS GERMANY / 80404 / CAIRO VIA ALEXANDRIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRI ­ BUTION' II. 'ACTION No 673/88 / VEGETABLE OIL / CARITAS GERMANY / 80405 / ALEXANDRIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 11 . Method of mobilization : Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment : 28. 2. 1989 to 28 . 3 . 1989 18 . Deadline for die supply :  19. Procedure for determining the costs of supply 0 : tendering 20. Date of expiry of die period allowed for submission of tenders : 31 . 1 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 1 . 2. 1989 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 14. 2. 1989 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 15. 2. 1989 (b) period for making the goods available at the port of shipment : 14. 3 . 1989 to 14. 4. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 13/8 Official Journal of the European Communities 17. 1 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful! tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radiation certificate must be issued by official authorities and be legalized for Egypt. (4) The supplier should send a duplicate of the original invoice to : MM de Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (*) The successful tenderer shall give the beneficiaries" representative, at the time of delivery, a certificate of origin. f) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer :  Should containers be used on an FCL/FCL or FCL/LCL basis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel designated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC ;  Should containers be used on an LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense.